DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 


Response to Amendment
This Office action is in response to amendment/reconsideration filed on 07/25/2022, the amendments have been considered. Claims 1, 2, 5, 6, and 10-12 have been amended. Claims 3, 4, 13, and 15-20 have been cancelled. Claims 21 and 22 have been newly added. Claims 1, 5-12, 14, 21, and 22 are pending for examination, the rejection cited as stated below.


Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. Applicant asserts that both prior arts of Eronen and Merritt fail to disclose some features of Claims 1 and 21, more specifically, “obtain a product image including the product that is purchased by the payment process, based at least in part on payment information obtained through the communication circuit, generate the product image as an item image, combine the item image with the avatar image and display, as a composite avatar image on the display, the combined item image and the avatar image”.
The Examiner respectfully disagrees, as Merritt discloses these features in Paragraphs 0038-0042. Paragraph 0012 also discloses that users can purchase and modify graphical assets such as avatars and/or avatar accessories, wherein the avatar accessories include virtual shirts, pants, shorts, socks, etc. Once these items are purchased the users can save the items on the memory of their devices, modify the items, and/or wear the items. A person skilled in the art would reasonably recognize that items that are being purchased, saved on memory, and placed on the avatar to be worn is describing the same functionality as the above-mentioned claim language.

Applicant’s arguments with respect to claims 1 and 21, specifically “wherein the instructions, when executed, cause the processor to control the electronic device to: obtain identification information associated with the purchased product based at least in part on the payment information; determine a composite area of the avatar image in which the item image is combined based on the identification information; and combine the item image with the avatar image based on the determined composite area, and-2-CHOI et al. Application No. 16/690,421Amendment Accompanying Request for Continued Examinationwherein the identification information includes a name of the product and a type of the product.”, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 depends on cancelled Claim 4.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eric Paul Merritt et al (US 20080052242 A1), hereinafter “Merritt” in view of Sun Choi (US 20170287060 A1), hereinafter “Choi”.

Regarding Claim 1, Merritt discloses an electronic device (Merritt, Fig 1, Paragraph 0027, personal communication devices, laptops, etc.) comprising:
a communication circuit (Merritt, Fig 1, Paragraph 0027, user devices communicate through network);
a touch screen display (Merritt, Paragraph 0027, user devices contain touch screens);
at least one processor operatively connected to the communication circuit and the touch screen display (Merritt, Paragraph 0029, processor);
and a memory operatively connected to the at least one processor, wherein the memory is configured to store an application for performing a payment and an avatar image (Merritt, Paragraph 0039, purchased content is saved on cell phone’s memory), and wherein the memory is configured to store instructions that, when executed, cause the at least one processor to control the electronic device to:
perform a payment process for a product of an offline store or an online store based on driving of the application (Merritt, Paragraph 0012, users can purchase avatar’s accessories (e.g., virtual shirts, pants, shorts, socks, hats, headbands, etc.)),
obtain a product image including the product that is purchased by the payment process, based at least in part on payment information obtained through the communication circuit (Merritt, Paragraphs 0038-0039, users use the web page and/or cell phone interface to browse, purchase, and download graphical assets that are stored in the content database. Once the graphical assets are purchased, the users can download the graphical assets and put them on the users’ avatar),
generate the product image as an item image (Merritt, Paragraph 0039, once the item is purchased the user can save the item on the memory, modify the item, or put on the item),
combine the item image with the avatar image (Merritt, Paragraph 0039, digital item is put on the user’s avatar),
and display, as a composite avatar image on the display, the combined item image and the avatar image (Merritt, Paragraph Paragraphs 0039, 0042, digital item is put on the user’s avatar).

However, Merritt fails to explicitly disclose wherein the instructions, when executed, cause the processor to control the electronic device to: obtain identification information associated with the purchased product based at least in part on the payment information; determine a composite area of the avatar image in which the item image is combined based on the identification information; and combine the item image with the avatar image based on the determined composite area, and-2-CHOI et al. Application No. 16/690,421Amendment Accompanying Request for Continued Examinationwherein the identification information includes a name of the product and a type of the product.


Choi, from the same or similar field of endeavor, discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
obtain identification information associated with the purchased product based at least in part on the payment information (Choi, Paragraph 0066, obtaining information of the user and their purchases. Paragraph 0108, purchased clothes are obtained);
determine a composite area of the avatar image in which the item image is combined based on the identification information (Choi, Paragraph 0007, creating a composite area to user an image of an avatar. Paragraph 0105, avatar is placed in place with the virtual clothes chosen by the user. Paragraph 0108, purchased clothes are used on the image of the user that was created);
and combine the item image with the avatar image based on the determined composite area (Choi, Paragraph 0007, combining the avatar with the image of the user. Paragraph 0105, combining virtual clothes and displayed on the avatar region with the avatar based on the user input and display the composite avatar. Paragraph 0108, purchased clothes are placed on top of the image of the user (i.e., combining image with avatar)),
and-2-CHOI et al. Application No. 16/690,421Amendment Accompanying Request for Continued Examinationwherein the identification information includes a name of the product and a type of the product (Choi, Paragraphs 0073-0075, receiving coordination information that relates to the clothes from the server, wherein the coordination information produces additional information in which products (e.g., tops, bottoms, accessories, etc.) or the color matched with the selected clothing are packaged. Paragraph 0106, user selects the virtual clothes that they are going to be combining with the avatar).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Merritt in view of Choi in order to further modify the method of distributing graphical assets among communication devices from the teachings of Merritt with the method of composing images to virtually provide a fitting service from the teachings of Choi.
One of ordinary skill in the art would have been motivated because the users will be able to view how the items will look like on themselves without actually having to try on the items (Choi– Paragraphs 0007-0009).


Regarding Claim 2, the combination of Merritt and Choi disclose the electronic device of claim 1 above, wherein Merritt further discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
obtain a uniform resource locator (URL) associated with the purchased product based at least in part on the payment information, and obtain the product image of the purchased product through the URL (Merritt, Paragraph 0038, content distribution module provides a web page that allows the users to browse, purchase, and download graphical assets stored in the content database. The users can download and view trial content such as avatars and/or avatar accessories in a target application),
wherein the URL is associated with an address for a web page on which the purchased product is sold (Merritt, Paragraph 0038, provided web page includes the graphical assets stored in the content database which are purchased and downloaded by the users).

 Regarding Claim 5, the combination of Merritt and Choi disclose the electronic device of claim 4 above, wherein Merritt further discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
obtain an image of the web page through the URL (Merritt, Paragraph 0038, web page is used by users in order to browse, purchase, and download graphic assets stored in the content database),
analyze the image of the web page based at least in part on the identification information (Merritt, Paragraph 0038, web page is used by users in order to browse, purchase, and download graphic assets stored in the content database),
and obtain the product image from the image of the web page based at least in part on an analyzed result (Merritt, Paragraph 0038, web page is used by users in order to browse, purchase, and download graphic assets stored in the content database).

Regarding Claim 6, the combination of Merritt and Choi disclose the electronic device of claim 2 above, where Merritt further discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
when the payment information does not include the URL, search the purchased product through a web search based at least in part on the payment information and download an image included in a search result as the product image (Merritt, Paragraph 0040, after payment is made, users can re-download and save the digital item from the content distribution module using the phone number associated with the user’s device).

Regarding Claim 10, the combination of Merritt and Choi disclose the electronic device of claim 1 above, where Merritt further discloses wherein the instructions, when executed, cause the processor to control the electronic device to store the generated item image in the memory (Merritt, Paragraph 0038, users download the graphical assets that are stored in the content database).

Regarding Claim 11, the combination of Merritt and Choi disclose the electronic device of claim 1 above, where Merritt further discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
map the generated item image onto the identification information to store the item image in the memory (Merritt, Paragraphs 0038-0039, graphical assets that the user chooses are downloaded by the user and stored on their devices).


Claim 21 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.

Regarding Claim 22, the combination of Merritt and Choi disclose the method of claim 21 above, where Merritt further discloses further comprising:
when receiving a selection input for the item image, providing information related to the product that is purchased by the payment process (Merritt, Paragraphs 0012-0014, users purchase graphical assets such as avatar accessories in order to gain access to said accessories. Paragraph 0041 the user can use the content distribution module as a virtual closet that can be used to dress the user’s avatar. Paragraph 0065, the user can select accessories for a particular avatar).



Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Choi and in further view of Amy Poon et al (US 20150024840 A1), hereinafter “Poon”.

Regarding Claim 7, the combination of Merritt and Choi disclose the electronic device of claim 1 above.

However, the combination of Merritt and Choi fail to explicitly disclose wherein the instructions, when executed, cause the processor to control the electronic device to: receive a message including the payment information through the communication circuit from an external sever operating in conjunction with the application.

Poon, from the same or similar field of endeavor, discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
receive a message including the payment information through the communication circuit from an external sever operating in conjunction with the application (Poon, Paragraph 0050, messaging application is responsible for the generation and delivery of messages to client users based on services performed by the payment system. Such messages include status of products and/or payment status).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Merritt in view of Choi and in further view of Poon in order to further modify the method of distributing graphical assets among communication devices from the teachings of Merritt and the method of composing images to virtually provide a fitting service from the teachings of Choi with the method of purchasing accessories for a photo, image, or avatar from the teachings of Poon.

One of ordinary skill in the art would have been motivated because the users will be able to view how the items will look like on themselves without actually having to try on the items (Choi– Paragraphs 0007-0009).

Regarding Claim 8, the combination of Merritt, Choi, and Poon disclose the electronic device of claim 7 above, where Poon further discloses wherein the payment information includes at least one of a name of the offline store or online store, a name of the purchased product, or a URL including the image of the purchased product (Poon, Paragraph 0050, message includes status of the product and invoice of the product).

Regarding Claim 9, the combination of Merritt, Choi, and Poon disclose the electronic device of claim 7 above, where Poon further discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
receive the message based on the payment process being completed (Poon, Paragraph 0050, message is sent via the payment system, wherein the messages are based on the payment status of the product).


Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Merritt in view of Choi and in further view of Sundar Amalan Vincent (US 20150304806 A1), hereinafter “Vincent”.

Regarding Claim 12, the combination of Merritt and Choi disclose the electronic device of claim 1 above.

However, the combination of Merritt and Choi fail to explicitly disclose further comprising: a location sensor, wherein the instructions, when executed, cause the processor to control the electronic device to: obtain location information of the electronic device using the location sensor, transmit the location information to an external server using the communication circuit, and obtain the item image corresponding to the location information from the external server using the communication circuit.

Vincent, from the same or similar field of endeavor, discloses further comprising:
a location sensor (Vincent, Paragraph 0039, location of user associated with a user device is determined via geo location services), wherein the instructions, when executed, cause the processor to control the electronic device to:
obtain location information of the electronic device using the location sensor, transmit the location information to an external server using the communication circuit (Vincent, Paragraph 0039, location of user associated with a user device is determined via geo location services. Paragraph 0045, user information is sent to remote location server, wherein the remote location server associates the user with a particular user account maintained by the remote location server),
obtain the item image corresponding to the location information from the external server using the communication circuit (Vincent, Paragraph 0046, image of sunglasses is selected based on the location of the user (e.g., user is detected entering an eyeglass store));
display the avatar image combining the avatar image with the item image corresponding to the location information on the display (Vincent, Paragraph 0040, the image displayed on the user device is automatically changed or customized based on the location of the user associated with the user device. Figs 3A and 3B, Paragraph 0046, as the user enter a location, the item is overlaid on the imaged and displayed on the device).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Merritt in view of Choi and in further view of Vincent in order to further modify the method of distributing graphical assets among communication devices from the teachings of Merritt and the method of composing images to virtually provide a fitting service from the teachings of Choi with the method of automatically changing or customizing an image from the teachings of Vincent.
One of ordinary skill in the art would have been motivated because by having an image customization performed, the user’s transaction experience will be enhanced (Vincent – Paragraphs 0001-0002).

Regarding Claim 14, the combination of Merritt and Choi disclose the electronic device of claim 1 above.

However, the combination of Merritt and Choi fail to explicitly disclose wherein the instructions, when executed, cause the processor to control the electronic device to: display a tag associated with the purchased product in an area associated with the item image of the composite avatar image on the display.

Vincent, from the same or similar field of endeavor, discloses wherein the instructions, when executed, cause the processor to control the electronic device to:
display a tag associated with the purchased product in an area associated with the item image of the composite avatar image on the display (Vincent, Paragraph 0047, a user-selectable interface 328, which may be labeled “Options” or have any other appropriate label, may provide information such as details or one or more options associated with an item shown on an overlaid image).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Merritt in view of Choi and in further view of Vincent in order to further modify the method of distributing graphical assets among communication devices from the teachings of Merritt and the method of composing images to virtually provide a fitting service from the teachings of Choi with the method of automatically changing or customizing an image from the teachings of Vincent.
One of ordinary skill in the art would have been motivated because by having an image customization performed, the user’s transaction experience will be enhanced (Vincent – Paragraphs 0001-0002).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of providing items for an avatar of a user.
Some of the prior art include:
US 20100211892 A1, US 8818883 B2, and US 20120299912 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446